Name: Council Regulation (EEC) No 3838/88 of 8 December 1988 suspending wholly or in part the duties applicable to imports of certain silk products (1989)
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  animal product
 Date Published: nan

 10. 12. 88 Official Journal of the European Communities No L 340/3 COUNCIL REGULATION (EEC) No 3838/88 of 8 December 1988 suspending wholly or in part the duties applicable to imports of certain silk products (1989) should be taken of the situation of the Community industry which produces the products in question and the availability of supplies of those products on favourable terms to processing industries ; whereas the above requirements can best be met by a zero duty for raw silk and yarn spun from silk waste and a duty of 2,5 % for silk yarn, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Community production of raw silk (not thrown) and of silk yarn and yarn spun from silk waste, not put up for retail sale, is insufficient to cover the needs of Community industries ; whereas those industries therefore depend to a large extent for their supplies on imports from non-member countries ; whereas it is in the Community interest to suspend at an appropriate level the customs duties applicable to imports from non-member countries ; whereas, in determining the level at which customs duties are to be suspended, account HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1989 the autonomous duties for imports of the following products shall be suspended at the levels indicated : CN code ' Description Rate of dutyapplicable (%) 5002 00 00 Raw silk (not thrown) 0 ex 5004 00 10 Yarn spun entirely from silk, not put up for retail sale 2,5 ex 5004 00 90 \ ex 5005 00 10 Yarn spun entirely from waste silk (noil), not put up for retail ex 5005 00 90 sale 0 2. For these products the Kingdom of Spain and the Portuguese Republic shall apply duties calculated in accordance with the relevant provisions of the Act of Accession . Article 2 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1988 . For the Council The President Y. HARALAMBOUS